         Case 1:20-cv-03813-PKC Document 23 Filed 07/02/20 Page 1 of 7




                                                      Conference adjourned to September
                                       July 1, 2020
                                                      24, 2020 at 11 a.m.
VIA ECF
                                                      SO ORDERED.
Honorable P. Kevin Castel                             July 2, 2020.
United States Courthouse
Southern District of New York
500 Pearl Street, Courtroom 11D
New York, NY 10007

      Re:     Broadway 104, LLC v. XL Insurance America, Inc.,
              Case No. 1:20-cv-03813 (PKC)

Dear Judge Castel:

        I am counsel for Plaintiff Broadway 104, LLC (“Plaintiff”) in the above-
referenced action. The Initial Pretrial Conference (“IPC”) is set for July 31, 2020. Please
let this letter serve as Plaintiff’s request to stay this action, including the IPC and
associated deadlines, pending resolution of two motions to transfer and consolidate
pursuant to 28 U.S.C. § 1407 before the Judicial Panel on Multidistrict Litigation
(“JPML”) in the proceeding entitled In re: COVID-19 Business Interruption Protection
Insurance Litigation, MDL No. 2942.

      This is Plaintiff’s second request to continue the IPC, the first of which the Court
granted. (ECF No. 17.) On June 24, 2020, I conferred telephonically with defense
counsel, Matthew Gonzalez, regarding the contents of this letter motion. On June 25,
2020, Mr. Gonzalez emailed to inform me that Defendant XL Insurance America, Inc.
(“Defendant”) opposes Plaintiff’s request for a stay.

                         I.     FACTUAL BACKGROUND

     Plaintiff owns and operates a small, family business—a restaurant in
Manhattan—that was devastated by the impact of the COVID-19 pandemic. (See

                 10728 Lindbrook Drive Los Angeles, California 90024
            T: (310) 474-9111 F: (310) 474-8585 E: BKing@AhdootWolfson.com
         Case 1:20-cv-03813-PKC Document 23 Filed 07/02/20 Page 2 of 7
                                                                         Hon. P. Kevin Castel
                                                                                  July 1, 2020
                                                                                        Page 2

Complaint, ECF No. 1 at ¶ 2.) Plaintiff has an “all-risk” commercial insurance policy
with Defendant that includes coverage for loss of business income and expenses
associated with restrictions mandated by civil authority in response to COVID-19. (Id.
¶¶ 14-21.)

        On March 7, 2020, New York State declared a state of emergency and began
restricting public gatherings. (Id. ¶¶ 25-29.) On March 17, 2020, New York City ordered
all restaurants closed for in-person dining. (Id. ¶ 30.) On March 22, 2020, New York’s
governor issued a stay-at-home order, including a mandate that all non-essential
workers work from home. (Id. ¶ 31.) This order remained in effect for months,
effectively prohibiting Plaintiff from operating his business. (Id. ¶ 33.) To date, New
York City remains in Phase Two of the state’s reopening process, with indoor dining
still prohibited. (See N.Y. Forward, Reopening New York City,
https://forward.ny.gov/reopening-new-york-city.)

        This prohibition by civil authority has directly caused Plaintiff to lose significant
business income. (Complaint ¶ 33.) After Plaintiff made a claim under Defendant’s
policy for loss of business income, Defendant promptly issued a denial letter on April
7, 2020. (Id.) Plaintiff has alleged that Defendant breached its contract and its covenant
of good faith and fair dealing with Plaintiff, and that Defendant was unjustly enriched.
(Id. ¶ 6.)

                      II.    PROCEDURAL BACKGROUND

A.     The Instant Action

      Plaintiff filed a class action complaint on May 15, 2020 and effected service on
Defendant on May 22, 2020. (ECF No. 9.) On May 20, 2020, the Court issued an IPC
Order, setting the IPC for July 16, 2020. (ECF No. 7.) On June 19, 2020, the Court
granted Plaintiff’s consent request to continue the IPC to July 31, 2020. (ECF No. 17.)

        Defendant filed a pre-motion letter indicating its intent to move to dismiss
Plaintiff’s complaint and strike class allegations on June 12, 2020. (ECF No. 14.)
Plaintiff filed its response to Defendant’s pre-motion letter on June 24, 2020. (ECF No.
19.) Pursuant to the continued IPC schedule, the parties are required to meet and confer
under Federal Rule of Civil Procedure (“Rule”) 26(f) by July 10, 2020 and file a joint
letter in advance of the IPC on July 24, 2020. (See ECF No. 16 at 4.)




                10728 Lindbrook Drive Los Angeles, California 90024
           T: (310) 474-9111 F: (310) 474-8585 E: BKing@AhdootWolfson.com
         Case 1:20-cv-03813-PKC Document 23 Filed 07/02/20 Page 3 of 7
                                                                       Hon. P. Kevin Castel
                                                                                July 1, 2020
                                                                                      Page 3

B.    The JPML Proceeding (MDL No. 2942)

       As of the date of this filing, this action is one of 205 related actions filed by
businesses across the nation that have been related (“Related Actions”) to two JPML
motions to transfer filed on behalf of other plaintiff businesses against various insurer
defendants. (See In re: COVID-19 Bus. Interruption Prot. Ins. Litig., MDL No. 2942
(J.P.M.L.), Dkt. 1-1 (first motion to transfer, attached as Exhibit A) & Dkt. 4-1 (second
motion to transfer, attached as Exhibit B); see also JPML Associated Cases, July 1, 2020,
attached as Exhibit C.) In addition to over 200 Related Actions that are before the
JPML, Plaintiff is informed and believes that there are numerous other related cases
that have not yet been noticed as Related Actions before the JPML. Briefing was closed
in MDL No. 2942 on June 16, 2020 (id. Dkt. 547) and the motions are set for hearing
before the JPML on July 30, 2020. (Id. Dkt. 564, attached as Exhibit D.)

                             III.     LEGAL STANDARD

       The power of a district court to stay proceedings is “incidental to the power
inherent in every court to control the disposition of the causes on its docket with
economy of time and effort for itself, for counsel, and for litigants.” WorldCrisa Corp. v.
Armstrong, 129 F.3d 71, 76 (2d Cir. 1997) (internal citation and quotation marks
omitted). In considering a motion to stay, a district court must analyze the following
factors:

      (1) the private interests of the plaintiffs in proceeding expeditiously with
      the civil litigation as balanced against the prejudice to the plaintiffs if
      delayed; (2) the private interests of and burden on the defendants; (3) the
      interests of the courts; (4) the interests of persons not parties to the civil
      litigation; and (5) the public interest.

LaSala v. Needham & Co., Inc., 399 F. Supp. 2d 421, 427 (S.D.N.Y. 2005) (quoting Kappel
v. Comfort, 914 F. Supp. 1056, 1058 (S.D.N.Y. 1996)). In balancing these factors, the
“basic goal [is] to avoid prejudice.” Kappel, 914 F. Supp. at 1058.

                                    IV.   ARGUMENT

      An analysis of these five factors in light of a pending JPML proceeding heavily
favors a stay of the instant action. “[W]here a multi-district litigation proceeding has
been established, courts have routinely stayed motions pending rulings by the JPML.”



               10728 Lindbrook Drive Los Angeles, California 90024
          T: (310) 474-9111 F: (310) 474-8585 E: BKing@AhdootWolfson.com
        Case 1:20-cv-03813-PKC Document 23 Filed 07/02/20 Page 4 of 7
                                                                      Hon. P. Kevin Castel
                                                                               July 1, 2020
                                                                                     Page 4

Royal Park Invs. SA/NV v. Bank of Am. Corp., 941 F. Supp. 2d. 367, 370 (S.D.N.Y. 2013)
(collecting cases).

        Importantly, other Courts with Related Actions in this District have granted stays
pending the JPML’s decision in MDL No. 2942. See Camp 1382 LLC v. Lancer Ins. Co.,
No. 1:20-cv-3336-RA (S.D.N.Y. May 26, 2020), ECF No. 9 (attached as Exhibit E); see
also Starjem Restaurant Corp. v. Liberty Mut. Ins., No. 1:20-cv-3672-ER (S.D.N.Y. June 4,
2020), ECF No. 10 (attached as Exhibit F).

A.    Defendant Will Not Be Prejudiced by a Stay.

      Courts in this District “have determined that such short delays caused by staying
proceedings until the JPML decides whether to transfer a case” typically cause no
prejudice to the plaintiff, while at the same time, “pending a decision on transfer by the
JPML, Defendants may face the risk of inconsistent pre-trial rulings.” Royal Park, 941
F. Supp. 2d. at 372; see also Pierre v. Prospect Mortgage LLC, No. 13-cv-453, 2013 WL
5876151, at *4 (N.D.N.Y. Oct. 31, 2013).

       Here, Defendant will not be prejudiced by the requested stay. The JPML will rule
on the pending motions to transfer not long after the motions to transfer are heard on
July 30, 2020. (Exhibit D at 4-6.) Given the nascent stage of the instant action—similar
to that of the other 204 Related Actions before the JPML and other 15 pending within
this District, all having been filed with the last three months—Defendant will suffer no
prejudice if this Court awaits the JPML ruling before permitting the parties to engage
in Rule 12(b)(6) briefing, discovery, and other pretrial matters. Any delay from the
proposed stay under the circumstances will be relatively short considering that the
JPML motions will be heard this month and, as is typical, ruled on shortly thereafter.

       In all likelihood, these proceedings will only be delayed about one month, as
contemplated in Plaintiff’s proposed Second Revised IPC Order. (Attached as Exhibit
G.) This amounts to an inconsequential amount of time at the very commencement of
this action. Such a temporary delay cannot reasonably be linked to any hardship or
prejudice. See Pierre, 2013 WL 5876151, at *4 (JPML decision “could be forthcoming
immediately after the hearing on December 5, 2013, or anytime thereafter. [I]f the
motion to transfer is denied, this Court will respond promptly to set up a Rule 16
conference and issue a scheduling order. Even if a four-month delay ensues, the Court
finds the prejudice to be negligible.”).




               10728 Lindbrook Drive Los Angeles, California 90024
          T: (310) 474-9111 F: (310) 474-8585 E: BKing@AhdootWolfson.com
         Case 1:20-cv-03813-PKC Document 23 Filed 07/02/20 Page 5 of 7
                                                                       Hon. P. Kevin Castel
                                                                                July 1, 2020
                                                                                      Page 5

        Despite Defendant’s opposition to the instant stay request, the potential for
inconsistent pretrial rulings among the Related Actions presents the greater risk of
prejudice to Defendant, who has appeared in MDL No. 2942 to oppose centralization,
indicating it is a defendant in at least six other actions in five different forums that
appear related to the JPML proceeding. (See In re: COVID-19 Bus. Interruption Prot. Ins.
Litig., MDL No. 2942 (J.P.M.L.), Dkt. 373.) The parties should be permitted to conserve
their resources when pretrial consolidation with over 200 other actions may come to
pass within a month’s time.

B.     The Interests of the Court, Non-Parties, and the Public Favor a Stay.

        Absent prejudice to the non-moving party, “the interests of the Court, the public,
and non-parties determines whether” stay should be granted. In re: OxyContin Antitrust
Litig., No. 04-md-1603, 2012 WL 5184949, at *7 (S.D.N.Y. Oct. 19, 2012). “[C]ourts in
this Circuit have recognized that stays pending transfer ‘will also conserve judicial
resources, one of the fundamental goals of multidistrict litigation practice.’” Royal Park,
941 F. Supp. 2d at 373 (internal citations omitted). “A stay pending the [JPML’s]
decision can increase efficiency and consistency, particularly when the transferor court
believes that a transfer order is likely and when the pending motions raise issues likely
to be raised in other cases as well.” Manual For Complex Litigation (4th ed.) § 22.35;
see also 15 Charles A. Wright, et al., Federal Practice & Procedure § 3866.1 (3d ed.)
(“district courts often will exercise their discretionary power to stay the proceedings
before them with regard to a variety of matters pending a [JPML] decision”).

        Each of the 204 other Related Actions presents strikingly similar allegations for
denial of coverage arising from government-mandated closure and resulting business
losses during the COVID-19 pandemic. As argued in the JPML motions to transfer,
“This issue – whether business interruption insurance policies will cover losses incurred
by businesses forced to shutter their business as a result of the Governmental Orders
– is one of national importance and great significance to the ultimate survival of many
businesses.” (Exhibit A at 2.) The conduct of the insurer defendants in the Related
Actions also appears to be largely uniform in swiftly denying the plaintiffs’ claims for
coverage by invoking the same boilerplate policy language as their basis for denial. (Id.
at 5.) All 205 Related Actions ultimately share the same “key core factual question – do
the Governmental Orders trigger coverage under the business interruption insurance
policies and do any exclusions (particularly those related to viruses or pandemics
apply).” (Id.) Like any pretrial motions in the other Related Actions, Defendant’s
proposed motion to dismiss in this action raises a series of complicated and important



               10728 Lindbrook Drive Los Angeles, California 90024
          T: (310) 474-9111 F: (310) 474-8585 E: BKing@AhdootWolfson.com
        Case 1:20-cv-03813-PKC Document 23 Filed 07/02/20 Page 6 of 7
                                                                      Hon. P. Kevin Castel
                                                                               July 1, 2020
                                                                                     Page 6

legal questions that should not be adjudicated before the JPML determines whether
centralization is appropriate.

       Any attempt by Defendant to argue that JPML transfer is more unlikely in this
instance would be a highly speculative and uncompelling position, considering the
breadth of the pending JPML motions, the volume of Related Actions, and the
inherently common questions of law and fact they share. (See Exhibit B at 5-8.) By
contrast, the risk of a failure to stay combined with the JPML granting centralization
may result in inconsistent rulings among the Related Actions and unnecessary
expenditure of resources by this Court. Even if the JPML were to deny the motions to
transfer, the net delay caused by Plaintiff’s instant stay request would not materially
disrupt this action’s pretrial schedule. Considering how limited a stay is contemplated
here, the present circumstances militate against proceeding with this action prior to the
JPML’s decision.

        The JPML is considering the consolidation of over 200 class actions brought in
nearly 40 federal districts, not to mention the potentially numerous tag-along actions
that have not yet been related to the JPML proceeding. Within the Second Circuit alone,
there are over 25 Related Actions pending before the JPML. (See Exhibit C.) Of those,
16 are pending in this District, none of which have progressed beyond the pleading
stage and, in some, the defendants have not yet even appeared and/or the IPCs are set
in late August or September, ample time to comfortably postdate the JPML decision.
(Id.) In fact, two Courts in this District have already granted a stay of proceedings
pending the JPML’s decision. (See Exhibits E-F.) If the JPML determines that one court
should adjudicate what appear to be substantially similar claims based on largely
uniform policy language, a temporary stay of this action will help prevent duplicative
motion practice among the Related Actions and reduce the risk of conflicting decisions
among the federal districts and the associated waste of judicial resources.

                                V.     CONCLUSION

      For the foregoing reasons, Plaintiff respectfully requests that the Court stay these
proceedings, including the IPC and associated deadlines, pending the outcome of the
JPML’s consideration of the motions to transfer in MDL No. 2942.

       As previously indicated and in compliance with this Court’s Individual Practice
1.B, attached as Exhibit G is a proposed Second Revised IPC Order for the Court’s
consideration, with a continued IPC date of September 4, 2020. Alternatively, as other
Courts in this District have ordered in relation to MDL No. 2942, Plaintiff proposes


               10728 Lindbrook Drive Los Angeles, California 90024
          T: (310) 474-9111 F: (310) 474-8585 E: BKing@AhdootWolfson.com
        Case 1:20-cv-03813-PKC Document 23 Filed 07/02/20 Page 7 of 7
                                                                     Hon. P. Kevin Castel
                                                                              July 1, 2020
                                                                                    Page 7

that the Court adjourn the IPC sine die and order the parties to promptly notify the
Court of the JPML’s decision. (See, e.g., Exhibit E at 3.)

                                               Sincerely,
                                               AHDOOT & WOLFSON, PC




                                               By: Bradley K. King

Cc: all counsel of record (via ECF, with exhibits)




               10728 Lindbrook Drive Los Angeles, California 90024
          T: (310) 474-9111 F: (310) 474-8585 E: BKing@AhdootWolfson.com
